                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

MARY EILENE LYNN,

             Plaintiff,

v.                                                      CASE NO. 3:18-cv-1130-J-JBT

NANCY A. BERRYHILL,
Acting Commissioner of the
Social Security Administration,

          Defendant.
________________________________/

                              MEMORANDUM ORDER 1

      THIS CAUSE is before the Court on Plaintiff’s appeal of an administrative

decision denying her applications for a Period of Disability, Disability Insurance

Benefits, and Supplemental Security Income. In a decision dated December 29,

2017, the Administrative Law Judge (“ALJ”) found that Plaintiff had not been under

a disability, as defined in the Social Security Act, from July 23, 2015, the amended

alleged disability onset date, through the date of decision. (Tr. 18–27.) 2 Having

considered the parties’ memoranda and being otherwise fully advised, the Court




      1The parties consented to the exercise of jurisdiction by a United States Magistrate
Judge. (Docs. 11 & 14.)
      2 Although the ALJ’s decision refers to the original alleged onset date of disability
of May 4, 2011, the ALJ reviewed the medical records only from the amended alleged
onset date of July 23, 2015, and the record is otherwise clear that Plaintiff amended her
alleged onset date. (Tr. 23, 36, 236.)
concludes, for the reasons set forth herein, that the Commissioner’s decision is

due to be AFFIRMED.

      I.     Issues on Appeal

      Plaintiff makes the following arguments on appeal:

             I.     The Commissioner failed to analyze the effect of
                    Ms. Lynn’s severe, chronic lymphedema on her
                    functioning and incorrectly concluded that the
                    record only contained “limited” objective findings.

             II.    The Commissioner improperly analyzed Ms.
                    Lynn’s credibility and misstated the extent of her
                    daily activities.

             III.   The Commissioner failed to adequately explain
                    why she was rejecting the opinion of Dr. Choisser,
                    even though he is the only medical source to issue
                    an opinion as to functioning despite a very
                    complicated medical case. No other physician,
                    examining or nonexamining, ever evaluated Ms.
                    Lynn’s limitations.

(Doc. 17 at 1.)

      II.    Standard of Review

      As the Eleventh Circuit has stated:

             In Social Security appeals, we must determine whether
             the Commissioner’s decision is supported by substantial
             evidence and based on proper legal standards.
             Substantial evidence is more than a scintilla and is such
             relevant evidence as a reasonable person would accept
             as adequate to support a conclusion. We may not decide
             the facts anew, reweigh the evidence, or substitute our
             judgment for that of the [Commissioner].

Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (citations

and quotations omitted). “With respect to the Commissioner’s legal conclusions,


                                         2
however, our review is de novo.” Lewis v. Barnhart, 285 F.3d 1329, 1330 (11th

Cir. 2002).

       III.     Analysis

                A.    Plaintiff’s Lymphedema

       Plaintiff first argues that the ALJ failed to adequately consider her

lymphedema and incorrectly characterized the objective findings in the record as

“limited.” (Doc. 17 at 12–16.) The Court rejects both parts of Plaintiff’s argument.

       First, any error on the ALJ’s part at step two of the sequential evaluation

process would be harmless because the ALJ found at least one severe

impairment, and therefore proceeded beyond step two. 3 See Packer v. Comm’r.

Soc. Sec. Admin., 542 F. App’x 890, 892 (11th Cir. 2013) (“[S]ince the ALJ

proceeded beyond step two, any error in failing to find that [Claimant] suffers from

. . . additional severe impairments . . . would be rendered harmless.”). 4 As the

Eleventh Circuit stated in Flemming v. Commissioner of the Social Security

Administration:

                Even if the ALJ erred in not indicating whether
                Flemming’s psychotic disorder was a severe impairment,
                the error was harmless because the ALJ concluded that
                Flemming had two other severe impairments, thereby



       3   The sequential evaluation process is described in the ALJ’s decision. (Tr. 19–
20.)
       4Although unpublished Eleventh Circuit opinions are not binding precedent, they
may be persuasive authority on a particular point. Rule 32.1 of the Federal Rules of
Appellate Procedure expressly permits a court to cite to unpublished opinions that have
been issued on or after January 1, 2007. Fed. R. App. 32.1(a).

                                             3
             satisfying step two. Having found a severe impairment,
             the ALJ proceeded to step three, and so do we.

635 F. App’x 673, 676 (11th Cir. 2015) (citations omitted).

      Second, the ALJ adequately considered Plaintiff’s lymphedema.               He

recognized that Plaintiff alleged that she was disabled in part because of “heavy

edema in both legs.” (Tr. 22.) He recognized that, at the hearing, Plaintiff testified

that she was unable to work in part because of “swelling.” (Tr. 23.) The ALJ

observed that in August 2015, Plaintiff’s physical exam was unremarkable “other

than one exam notes non-pitting edema.” (Tr. 23.) The ALJ noted that in July and

August 2017, Plaintiff complained in part of edema, and that testing confirmed that

she had it. (Tr. 24.) In September 2017, a review of Plaintiff’s systems “noted

edema and bilateral lower extremity cellulitis,” and that upon testing, Plaintiff “was

morbidly obese and she exhibited lower extremity edema, but remained otherwise

unremarkable.” (Tr. 24.) The ALJ also observed that the assessment done by Dr.

William Choisser did not include lymphedema. (Tr. 25, 1057.) Finally, the ALJ

recognized that Plaintiff was “consistently noted to be obese and have lower

extremity edema.” (Tr. 25.)

      Although Plaintiff argues that the ALJ did not fully appreciate the severity of

her lymphedema, the ALJ could reasonably conclude that Plaintiff’s impairments,

including her lymphedema, did not limit her beyond the residual functional capacity

(“RFC”) assessment, which was very restrictive. (Tr. 22.) In finding Plaintiff not

disabled, the ALJ determined that Plaintiff had the RFC:



                                          4
              [T]o perform sedentary work as defined in 20 CFR
              404.1567(a) and 416.967(a) except: sitting for up to one
              hour at a time, before needing to change position for one
              to two minutes; standing and walking for no more than 10
              minutes at a time, with the use of a quad-cane; and no
              climbing stairs, crouching, or kneeling.

(Tr. 22.)

       Moreover, Dr. Choisser, who examined Plaintiff at the behest of Plaintiff’s

attorney, did not include lymphedema as one of his impressions, and did not

mention it as a basis for the restrictions in his Physical Residual Functional

Capacity questionnaire. (Tr. 1062–66.) Finally, the ALJ could reasonably view the

objective findings as limited. In her argument, Plaintiff is essentially asking this

Court to reweigh the evidence, which is not this Court’s function. Therefore,

Plaintiff’s first argument is rejected.

              B.     Plaintiff’s Credibility

       Next, Plaintiff argues that the ALJ erred in assessing her credibility. (Doc.

17 at 16–21.) “If the ALJ decides not to credit a claimant’s testimony about her

symptoms, the ALJ ‘must articulate explicit and adequate reasons for doing so.’”

McMahon v. Comm’r, Soc. Sec. Admin., 583 F. App’x 886, 893 (11th Cir. 2014)

(quoting Foote v. Chater, 67 F.3d 1553, 1561 (11th Cir. 1995)).                    “A clearly

articulated credibility finding with substantial supporting evidence in the record will

not be disturbed by a reviewing court.” 5 Foote, 67 F.3d at 1562.


       5  “SSR 16-3p rescinded SSR 96-7p, which provided guidance on how to evaluate
the credibility of a claimant’s statements about subjective symptoms like pain. The new
ruling eliminated the use of the term ‘credibility’ . . . [and] explains that adjudicators will

                                              5
       In discounting Plaintiff’s credibility, the ALJ relied in part on significant gaps

in treatment, routine and conservative treatment by non-specialists, limited

objective findings, Plaintiff’s acknowledged abilities, and Plaintiff’s noncompliance

with the recommended treatment of weight loss. (Tr. 25–26.) These are explicit

and adequate reasons, supported by substantial evidence, for discounting

Plaintiff’s credibility. Moreover, the ALJ discounted Plaintiff’s credibility only insofar

as it was inconsistent with the RFC, which, as noted, was very restrictive. Thus,

Plaintiff’s second argument is rejected.

              C.     Dr. Choisser

       Finally, Plaintiff argues that the ALJ erred in discounting the opinions of Dr.

Choisser, an examining physician. (Doc. 17 at 21–25.) In order to discount the

opinions of Dr. Choisser, the ALJ only had to provide adequate reasons supported

by substantial evidence. See McNamee v. Soc. Sec. Admin., 164 F. App’x 919,

924 (11th Cir. 2006) (finding no reversible error “[b]ecause the ALJ gave specific

reasons for according no weight to [an examining physician’s] opinion, and

because the ALJ based his decision on substantial medical evidence”).

       After noting the restrictive opinions of Dr. Choisser, the ALJ stated:

              The undersigned has considered the assessments and
              opinions of Dr. Choisser in accordance with the
              Regulations. This opinion is weighed as a statement
              from a one-time examining source. The undersigned

consider whether the ‘individual’s statements about the intensity, persistence, and limiting
effects of symptoms are consistent with the objective medical evidence and other
evidence of record.’” Hargress v. Soc. Sec. Admin., Comm’r, 883 F.3d 1302, 1308 (11th
Cir. 2018) (citations omitted).

                                             6
             notes that Dr. Choisser’s examination records are vastly
             inconsistent with the longitudinal treatment records and
             the claimant’s acknowledged abilities (i.e. operating a
             motor vehicle, preparing meals, performing household
             chores, doing her own laundry, etc. (Exhibit B3E)), and
             do not corroborate the conclusion of cervical or
             manipulative limitations.       Further, considering her
             minimal treatment over the prior year (i.e. she sought
             care for minor conditions, including her stable
             hypertension, pap, laboratory testing, etc.) and the
             minimal findings found upon testing (i.e. she was only
             consistently noted to be obese and have lower extremity
             edema) (Exhibits B12F, B14F, B15F, and B16F), there
             are clearly no objective findings indicating that the
             claimant would be capable of only sitting for 2 hours and
             standing for less than 1 hour and walking for only 1 hour
             in a normal workday. However, the undersigned notes
             Dr. Choisser’s opinion concerning the claimant’s ability to
             sit, stand and walk for a single period, as well as her need
             for a hand held assistive device and inability to perform
             certain postural abilities appears consistent with the
             claimant’s knee and back degeneration as well as her
             excessive weight.         Therefore, due to the vast
             inconsistencies and notations above, the undersigned
             accords only some weight to the opinion of Dr. Choisser
             as a non-treating general practitioner and incorporates
             only the portions of his opinion that are consistent with
             the record as a whole.

(Tr. 25.)

       The reasons relied upon by the ALJ to give the opinions of Dr. Choisser

“some weight” are adequate and supported by substantial evidence. Although

Plaintiff offers a competing view of the evidence, the ALJ’s view of the evidence

was reasonable. Moreover, the ALJ accepted important restrictions opined to by

Dr. Choisser, including Plaintiff’s ability to sit for only an hour at a time, and stand




                                           7
and walk for only 10 minutes at a time with the use of an assistive device. (Tr. 22,

1063–64.) Thus, the Court finds no error.

      IV.    Conclusion

      The Court does not make independent factual determinations, re-weigh the

evidence or substitute its decision for that of the ALJ. Thus, the question is not

whether the Court would have arrived at the same decision on de novo review;

rather, the Court’s review is limited to determining whether the ALJ’s findings are

based on correct legal standards and are supported by substantial evidence.

Applying this standard of review, the Commissioner’s decision is due to be

affirmed.

      Accordingly, it is ORDERED:

      1.     The Commissioner’s decision is AFFIRMED.

      2.     The Clerk of Court is DIRECTED to enter judgment accordingly and

  close the file.

      DONE AND ORDERED at Jacksonville, Florida, on April 18, 2019.




Copies to:

Counsel of Record


                                         8
